DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4 and claims dependent thereon, the limitation "of free adhesive material" is indefinite. It is unclear what materials are encompassed within the limitation "free" adhesive material, as it is unclear to what free refers in this context. The examiner initially considered Applicant may have intended the limitation to read the patch comprises a skirt "free of adhesive material" around the cradle. However, the limitations of claim 5, which is dependent on claim 4, limit the skirt to a "width between 4mm and 8mm," which corresponds to the width disclosed for the adhesive layer (e.g., Fig. 28), rather than the portion(s) of the substrate (1440) lacking or "free of" adhesive material. Accordingly, this interpretation appears inconsistent with the application as originally filed. For the reasons above, the scope of the "of free adhesive material" limitation is 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 20-27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0051946 A1 (Arne).
Regarding claim 1, Arne teaches a re-wearable wireless device (throughout document, "re-wearable wireless device"), configured to be attached to a user (¶ [0063], ¶ [0102], etc. where the disposable component may be secured to a user via an adhesive layer), the re-wearable device comprising:
a disposable component (Figs. 2 and 5, disposable component 202, 500, etc.), wherein the disposable component comprises:
a first electrode (electrode 220a, 504a); 
a second electrode (electrode 220b, 504b); 
a cradle (Fig. 5, mechanical snap-in connect mechanism 508); and 
a battery (¶ [0100], ¶ [0105], etc. consumable battery packaged in the adhesive base of the disposable component), 
wherein the cradle comprises a first electrical connector (Fig. 5, electrical contacts 506a, 506b), wherein the first electrical connector is electrically coupled to the first electrode, the second electrode, and the battery (¶ [0102] where electrodes 504a, 504b are electrically coupled to the electrical contacts 506a, 506b; ¶ [0105] where the power source for the electronics of the reusable component 600 may be packaged in disposable component 500, which are electrically connected via 506a, 506b); and
a reusable component (Figs. 2 and 6-7, reusable component 204, 600, etc.), the reusable component comprising: 
an electronics module (¶ [0039], ¶ [0105], etc. electronics module); 

a second electrical connector (Figs. 6-7, electrical contacts 702a, 702b), wherein the second electrical connector electrically couples the reusable component to the first electrode, the second electrode, and the battery (¶ [0104] where electrical contacts 702a, 702b electrically couple to the electrical contacts 506a, 506b in the mechanical snap-in connect mechanism 508 so that electrical signals detected by the electrodes 504a, 504b are coupled to the electronics module of the reusable component through the electrical contacts 702a, 702b; ¶ [0105] where disposable component 500 may further comprise the power source/battery),
wherein the re-wearable wireless device is configured to detect a conductive electrical signal through the first electrode and the second electrode (¶ [0063] where the sensor signals may include ECG and high-frequency, in-body electric signals sampled via conduction through the hydrogel skin electrodes, GSR, EDA through discrete stainless-steel electrodes, etc.).
Arne does not expressly teach the battery is coupled to the first electrical connector. However, as noted above, Arne teaches the power source for the electronics module may be located on the disposable component (¶ [0105]), and teaches the electronic components (i.e., electronics, electrodes and power source, as described in ¶ [0100]) of the disposable and reusable components are electrically connected via the respective contacts (¶ [0105]). Since Arne discloses the electrical connector of the disposable and reusable components provides the connection between electronic components therein, one of ordinary skill in the art would at once envisage the arrangement as claimed (i.e., the battery being coupled to the first electrical connector of the disposable component so power may be provided to the electronics module of the reusable component when connected). See MPEP 2131.02(III). 

Regarding claim 2, Arne/Arne as modified teaches/suggests the disposable component is configured to be removably attached to a user (¶ [0029]; ¶ [0063]; etc.), and the first electrode and the second electrode are configured to couple to an external body portion of the user (¶ [0099], ¶ [0106], etc., skin electrodes having a hydrogel). 
Regarding claim 3, Arne/Arne as modified teaches/suggests the disposable component further comprises an adhesive patch (adhesive base 502), wherein the first electrode and the second electrode are attached to the adhesive patch in a way that enables the first and second electrodes to couple to an external body portion of the user (¶ [0099], ¶ [0106], etc., skin electrodes having a hydrogel).
Regarding claim 4, Arne/Arne as modified teaches/suggests the adhesive patch comprises a skirt of free adhesive material around the cradle of the disposable component (Fig. 11, secondary adhesive layer 1104 creating a perimeter around adhesive base 1100; ¶ [0111] where the adhesive base 1100 may be adapted and configured to be employed with the reusable wearable device shown in Figs. 5-7). 
Regarding claim 20, Arne/Arne as modified teaches/suggests the conductive electrical signal is produced by an ingestible device upon ingestion by the user (¶ [0063]; ¶ [0082] where the system 420 controls conductance to produce a unique current signature that is detected by the re-wearable wireless device signifying a pharmaceutical product has been taken). 
Regarding claim 21, Arne/Arne as modified teaches/suggests the conductive electrical signal is naturally generated by the user's body (¶ [0063] ECG, GSR, EDA, etc.).
Regarding claims 22 and 23, Arne/Arne as modified teaches and/or suggests the reusable component comprises at least one wearer interface including a light source (¶ [0057] user interface consisting of one or two LEDs; ¶ [0062] user interface comprising a speaker; etc.). 
Regarding claims 24 and 25, Arne/Arne as modified teaches and/or suggests the reusable component comprises at least one sensor including at least one a thermistor (224; ¶ [0048]), an ambient light sensor, a pressure sensor, an accelerometer (222), a blood pressure sensor, a passive infrared sensor, a hydration sensor, a breathing sensor, a microphone (¶ [0062]), and a capacitive proximity sensor.
Regarding claims 26 and 27, Arne/Arne as modified teaches and/or suggests the reusable component comprises a communication module comprising one or more of Bluetooth module, a cellular modem, a wireless antenna module, a GPS module, or a GNSS module (206, ¶ [0039]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne as applied to claim(s) 4 above; or alternatively, over Arne as applied to claim(s) 4 above, and further in view of US 10,828,007 B1 (Telfort).
Regarding claim 5, Arne/Arne as modified teaches/suggests the limitations of claim 4, as discussed above, but does not teach the skirt comprises a width between 4 and 8 mm. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further modify the device of Arne with the skirt comprising a width between 4 and 8 mm because Applicant has not disclosed that the claimed dimension range provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence 
Alternatively/Additionally, Telfort teaches/suggests an adhesive patch comprising a skirt of adhesive material (adhesive portion 610, 1006 provided around the perimeter), wherein the skirt comprises a width between 4 and 8 mm (col. 34, line 47 - col. 25, line 12, where adhesive portion 1210 has a width 1276, within a range of 5-25 millimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Arne with the skirt comprising a width between 4 and 8 mm as taught/suggested by Telfort in order to enable even, robust, and secure attachment of the adhesive patch to the patient (Telfort, Abstract). 

Claim(s) 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne as applied to claim(s) 1 above, and further in view of US 2010/0324403 A1 (Brister).
Regarding claims 6, 8, 9 and 11, Arne/Arne as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the disposable component further comprises a switch connected between the battery and at least one electrical connector of the cradle, the reusable component further comprise an actuator, wherein the actuator activates the switch when the reusable component is connected to the disposable component, and the battery is disconnected from the at least one electrical connector of the cradle when the switch is not activated.
Brister teaches/suggests a device comprising a disposable component (Fig. 1, mounting unit 14) comprising a battery and a first electrical connector (¶ [0322] wherein the disposable etc.), the reusable component further comprise an actuator (¶ [0328] magnet), wherein the actuator activates the switch when the reusable component is connected to the disposable component, wherein the battery is disconnected from the at least one electrical connector of the cradle when the switch is not activated (¶ [0326] wherein the system is configured such that attachment of the electronics unit to the housing and/or release of the electronics unit from the housing switches the power source on and off, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Arne with the disposable component further comprising a switch connected between the battery and at least one electrical connector of the cradle, the reusable component further comprising an actuator, wherein the actuator activates the switch when the reusable component is connected to the disposable component, and the battery is disconnected from the at least one electrical connector of the cradle when the switch is not activated as taught/suggested by Brister in order to reserve power until the power is required for use (Brister, ¶ [0327]), improve battery shelf life (Brister, ¶ [0328]), etc. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Brister as applied to claim(s) 6 above; or alternatively, Arne in view of Brister as applied to claim(s) 6 above, and further in view of US 2007/0100222 A1 (Mastrototaro).
Regarding claim 7, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch is mechanical. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch being mechanical because Applicant has not disclosed that a mechanical switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type(s) of switch disclosed by Brister (or Arne as modified thereby) because either arrangement facilitates increased battery shelf life. 
Alternatively/Additionally, Mastrototaro discloses a mechanical switch as a suitable alternative to a magnetic switch for activating a power supply (e.g., ¶ [0118]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the switch being mechanical as taught and/or suggested by Mastrototaro as a simple substitution of one known means/method for controlling the battery output voltage as the reusable component is attached/detached from the disposable component (Brister, ¶ [0328]) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Brister as applied to claim(s) 6 above; or alternatively, Arne in view of Brister as applied to claim(s) 6 above, and further in view of US 2007/0247304 A1 (Bonnefin).
Regarding claim 10, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch comprises an electromagnetic element. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch comprising an electromagnetic element because Applicant has not disclosed that an electromagnetic switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type(s) of switch disclosed by Brister (or Arne as modified thereby) because either arrangement facilitates increased battery shelf life. 
Alternatively/Additionally, Bonnefin discloses the magnetic field for controlling a reed switch may be generated by a permanent magnet or electromagnet (¶ [0033]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the switch comprising an electromagnetic element as taught/suggested by Bonnefin as a simple substitution of one known means/method for controlling the battery output voltage as the reusable component is attached and/or detached from the disposable component (Brister, ¶ [0328]) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Brister as applied to claim(s) 6 above; or alternatively, Arne in view of Brister as applied to claim(s) 6 above, and further in view of US 2015/0018643 A1 (Cole).
Regarding claim 12, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch comprises a solid state switching element. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch comprising a solid state switching element because Applicant has not disclosed that a solid-state switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type(s) of switch disclosed by Brister (or Arne as modified thereby) because either arrangement facilitates increased battery shelf life. 
Alternatively/Additionally, Cole teaches and/or suggests a solid state switching element is a suitable alternative to a reed switching element for activating a power supply (¶ [0099]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the switch comprising a solid state switching element as taught and/or suggested by Cole as a simple substitution of one known means/method for controlling the battery output voltage as the reusable component is attached and/or detached from the disposable component (Brister, ¶ [0328]) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Brister as applied to claim(s) 6 above; or alternatively, Arne in view of Brister as applied to claim(s) 6 above, and further in view of US 5,512,721 A (Young).
Regarding claims 13-15, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch comprises a dome switch, and the actuator is configured to press on the dome switch when the reusable component is connected to the disposable component. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch comprising a dome switch and the actuator is configured to press on the dome switch when the reusable component is connected to the disposable component because Applicant has not disclosed that the above-noted switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type(s) of switch disclosed by Brister (or Arne as modified thereby) because either arrangement facilitates increased battery shelf life.
Alternatively/Additionally, Young teaches/suggests a switch comprising a dome switch (switch means 66 including a snap dome 67) made of metal and comprising a circuit element with electrical traces located below the dome (Abstract, where the snap dome is a conductive material; col. 3, lines 6-20, where conductive materials include metals such as copper); and an actuator (switch actuator portion(s) 121-124) formed of a compliant material (col. 5 lines 12-39, suitable elastic material, such as silicone) configured to press on the dome switch when connected thereto and short the electrical traces (col. 5 lines 12-39, wherein the snap dome 68 will be depressed to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the switch comprising a metal dome switch and a circuit element with electrical traces located below the dome, and the actuator formed of a compliant material being configured to press on the dome switch when the reusable component is connected to the disposable component to short the electrical traces as taught and/or suggested by Young as a simple substitution of one known means/method for controlling the battery output voltage as the reusable component is attached/detached from the disposable component (Brister, ¶ [0328]) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne as applied to claim(s) 1 above, and further in view of US 2010/0191078 A1 (Yodfat) and Brister.
Regarding claim 16, Arne/Arne as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the reusable component comprises a housing (housing 602), but does not teach the housing comprises at least one protective guard located along at least one edge of the reusable component, or the cradle comprises at least one mating feature configured to mate with the at least one protective guard.
Yodfat teaches/suggests a device comprising a reusable component (reusable part 100) having a housing (Fig. 3; ¶ [0053]; etc.), the housing comprising at least one protective guard located along at least one edge of the reusable component (Fig. 3, coupling mechanism 211 of reusable part 100, such as a rail, ¶ [0097]); and a disposable component (disposable part 200) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Arne with the housing comprising at least one protective guard located along at least one edge of the reusable component, and the cradle comprising at least one mating feature configured to mate with the at least one protective guard as taught/suggested by Yodfat in order to provide a means for at least mechanically coupling the disposable and reusable components (Yodfat, ¶ [0097]). 
Arne as modified does not teach the at least one protective guard is configured in such a way that the reusable component can only be latched on to the disposable component in one orientation of the reusable component with respect to the disposable component. 
Brister teaches/suggests a comparable device wherein the reusable component can only be latched on to the disposable component in one orientation of the reusable component with respect to the disposable component (¶ [0272]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the at least one protective guard (i.e., the means by which the two components are coupled) being configured in such a way that the reusable component can only be latched on to the disposable component in one orientation of the reusable component with respect to the disposable component as taught/suggested by Brister in order to ensure a proper fit of the reusable component within the cradle and to secure an electronic connection with the connector of disposable component (Brister, ¶ [0272]). 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat and Brister as applied to claim(s) 16 above, and further in view of US 2015/0230719 A1 (Berg).
Regarding claim 17, Arne as modified teaches/suggests the limitations of claim 16, as discussed above, and further teaches and/or suggests the at least one protective guard comprises a protruding wall extending along an edge of the reusable component (Fig. 3; ¶ [0097] where the coupling mechanism may comprise a rail; etc.), wherein the protruding wall has a free edge, which comprises a first end and a second end (e.g., Fig. 3, wherein the "free edge" is the edge of the mechanism or rail 211 farthest from the surface having connectors 112, i.e., edge approximately at the location to which the 211 arrow is pointed and the first and second ends are the ends of rail in the direction normal to (i.e., in and out of) the figure, as the rail inherently has some length and an end at either side of said length). Arne as modified does not expressly teach a distance between the free edge and the base of the protruding wall is lower at the first end than it is at the second end. 
Berg discloses a housing can be configured to couple with a second component in only a single orientation based upon asymmetry in the housing (¶ [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with a distance between the free edge and the base of the protruding wall is lower at the first end than it is at the second end, such that the guard/rail is asymmetric, as taught/suggested by Berg as a suitable means for ensuring a proper fit of the reusable component within the cradle and to secure an electronic connection with the connector of disposable component (Brister, ¶ [0272]). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne as applied to claim(s) 1 above, and further in view of US 2015/0305974 A1 (Ehrenreich).
Regarding claim 18, Arne/Arne as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the at least one connector in the reusable component comprises at least one spring-loaded pogo pin.
Ehrenreich teaches/suggests a device comprising a housing configured to be electrically connected to a patch/bandage, disclosing the use of spring-loaded pins that project beyond the surface of the housing ensures good electrical contact (¶ [0174]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Arne with the at least one connector in the reusable component comprising at least one spring-loaded pogo pin in order to ensure good electrical contact between the first and second electrical connectors (Ehrenreich, ¶ [0174]). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne as applied to claim(s) 1 above; or alternatively over Arne as applied to claim(s) 1 above, and further in view of US 6,415,167 B1 (Blank).
Regarding claim 19, Arne/Arne as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the cradle of the disposable component comprises at least one well disposed around each of the at least one electrical connector, and each of the at least one well forms an enclosure around the at least one electrical connector in the reusable component and its corresponding electrical connector in the disposable component when the reusable component is latched onto the disposable component. However, at the time the invention was effectively filed, 
Alternatively/Additionally, Blank teaches/suggests a device comprising a first component having at least one well disposed around each of at least one electrical connector (Figs. 3 and 4, socket electrical contacts 41 in guidepost recesses 32); and each of the at least one well forms an enclosure around at least one electrical connector in a second component and its corresponding electrical connector in the first component when the second component is connected to the first component (col. 3, lines 16-24, where each pin contact 40 is received by a socket electrical contact 41 in the guidepost recess 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Arne with the disposable component comprising at least one well disposed around each of the at least one electrical connector, and each of the at least one well forms an enclosure around the at least one electrical connector in the reusable component and its corresponding electrical connector in the disposable component when the reusable component is latched onto the disposable component (i.e., the first and second connectors comprising socket and pin connectors, respectively) as taught/suggested by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791